Citation Nr: 1705907	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-42 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 1992.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2008 rating decision of the VA Regional Office (RO) in Houston, Texas.  

In an April 2014 decision, the Board denied the claim.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2014, the parties filed a Joint Motion for Remand (Joint Motion) to vacate the Board's decision.  The Court granted the motion later that month, and the claim returned to the Board. Thereafter, the Board twice remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  The case has since returned to the Board.


FINDING OF FACT

The Veteran has bilateral hearing loss manifested by no worse than Level II designations hearing loss in both ears.  Apart from rating based on auditory acuity, the hearing loss is not manifested by functional loss and/or occupational impairment as to demonstrate an exceptional disability picture outside of the regular rating standards.


CONCLUSION OF LAW

The criteria are not met for an initial compensable evaluation for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by an August 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist has been fulfilled through obtaining VA outpatient medical records.  The Veteran was afforded VA examinations in September 2008, November 2008, and March 2012.  In the December 2014 Joint Motion, the parties informed the Board that they believed the four prior VA examinations were inadequate with respect to addressing the Veteran's descriptions of his hearing loss and their functional impact.  As a result, this case was remanded in April 2015 and October 2015 for additional examinations in June 2015, and May 2016, and an addendum opinion was obtained in July 2016.  

All five VA examinations were adequate with respect to the audiological test results and word recognition scores that were recorded.  The May 2016 VA examination noted the Veteran's lay descriptions of the impact of his hearing loss on his daily conditions of life and ability to work.  Specifically, the Veteran stated he could not hear people when they mumbled, that he could not hear people unless they were facing him, and he turned the television volume to elevated levels.  The examiner stated that the Veteran's hearing loss "[d]oes not impact upon ability to work unless [the] veteran was in an employment situation where hearing is a critical function of employment regarding hearing alerts, warnings, bells, and other auditory stimuli."  The medical opinion was adequate because of the discussion of the Veteran's lay assertions as well as whether his hearing loss had a functional impact on his ability to work.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran did not request a hearing in this matter.  There is no indication of any further relevant evidence or information to obtain.  The Board will proceed to a decision.

Merits of Claim for Increased Rating for Hearing Loss 

A. Applicable Law and Factual Background

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. 
Hearing loss ratings are based on mechanical application of VA rating schedule to the results of audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The raw data comes from audiology reports that demonstrate average hearing threshold at the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  These results are grouped into 11 auditory acuity levels designated from Level I for normal hearing acuity, through Level XI for profound deafness.  A rating is determined based upon combination of levels of hearing loss in both ears, and speech discrimination scores.  See 38 C.F.R. § 4.85, Table VI.  For certain forms of severe hearing limitation, Table VIA is also available to calculate the rating, based on only puretone threshold averages and not speech discrimination scores.  See 38 C.F.R. § 4.86.  

This evaluation of bilateral hearing loss considers the disability since the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran underwent a VA audiological examination in September 2008.  Medical history addressed whether hearing loss began in service, not condition as of examination.   On audiological evaluation, pure tone thresholds in decibels were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
50
55
LEFT
35
40
45
55

The average of the pure-tone thresholds of the right ear was 45 decibels; the average of the left was 44 decibels.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.

On November 2008 re-examination, audiological evaluation revealed pure tone thresholds as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
35
55
60
LEFT
30
35
55
55

The average of the pure-tone thresholds of the right ear was 45 decibels; the average of the left was 44 decibels.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear, 94 percent in the left ear.

On March 2012 examination, audiological evaluation indicated:



HERTZ



1000
2000
3000
4000
RIGHT
45
45
60
65
LEFT
45
45
50
50

The average of the pure-tone thresholds of the right ear was 54 decibels; the average of the left was 48 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  With regard to further, whether the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work, the Veteran indicated: he could not carry on conversations; the condition started to get worse around 2000; the left ear was better on the phone; he seemed to mumble.

By April 2014 decision, the Board denied the instant claim.  

The Veteran appealed to the Court, and the matter was settled by December 2014 Joint Motion.  According to the Joint Motion, there was not accurately depicted the Veteran's hearing loss beyond basic audiometric findings.  The Joint Motion indicated, the March 2012 VA examination did not "fully describe the functional effects caused by a hearing disability in his or her final report" as required by Martinak, 21 Vet. App. 447.  

In response to the Joint Motion, the Board remanded for re-examination.  On June 2015 examination, the audiological evaluation demonstrated:



HERTZ



1000
2000
3000
4000
RIGHT
35
50
60
65
LEFT
30
50
55
55

The average of the pure-tone thresholds of the right ear was 53 decibels; the average of the left was 48 decibels.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear, 96 percent in the left ear.  According to the examination report, the functional impact of hearing loss was that:  voices and speech seemed mumbled; the Veteran stated that there was a lack of clarity when hearing speech; he tended to turn up the volume on the television.  The Veteran further described having difficulty hearing in noisy environments, difficulty hearing in group situations, inability to hear clearly, and difficulty hearing from a distance.  He stated that from his viewpoint hearing was better in the left ear.  According to the examiner, a VA audiologist, with proper hearing protection and/or adaptive devices, the Veteran had no work restrictions for hearing loss or tinnitus.

The Board again remanded the case October 2015, because the 2015 VA examination discussed functional impact of the Veteran's hearing loss in terms of the Veteran's own observations, without enough objective comment by the examiner.

On May 2016 examination, audiological evaluation indicated:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
55
65
LEFT
30
45
55
65

The average of the pure-tone thresholds was 49 decibels in each ear.  Speech audiometry revealed speech recognition ability of 86 percent in right ear, 88 percent in left ear.  It was further observed, hearing loss impacted ordinary conditions of daily life, including ability to work:  the Veteran reported difficulty hearing people when they mumbled; he could not hear people unless they were facing him; he reported using the television at elevated volume levels.  There was not impact upon ability to work unless the Veteran was in an employment situation where hearing was a critical function of employment regarding hearing alerts, warnings, bells, and other auditory stimuli.

The VA examiner then provided a July 2016 addendum opinion, stating generalized information regarding hearing loss (based on documentation that had been issued by the Social Security Administration on benefits from that particular agency).  It was stated that hearing loss generally impacted upon interpersonal communication and interfered with perception of meaningful environmental sounds; result of perceptual error sometimes gave rise to anger, frustration, discouragement, stress; communication in workplace was made difficult by loud background noise; communication stress, social isolation, lack of support were typically experienced by people with hearing loss in the workplace.  According to the examiner, "due to the combination of the above factors influencing hearing loss, it is not unexpected that the Veteran contends that his hearing impairment is greater than that of his current rating."  

B. Basis for Decision 

Reviewing the above, the Board must deny this claim.  Applying the numerical rating criteria based on audiological examinations, there is no loss of hearing acuity that under the criteria warrants an initial compensable rating (10 percent or greater).  Having taken first the September 2008 VA examination results, the Veteran's audiometric findings (right ear 45 dB; left ear 44 dB) along with perfect speech recognition, corresponds to two Level I designations under Table VI, 38 C.F.R. § 4.85.  That warrants a noncompensable rating, per Table VII.  After that September 2008 examination, the testing results slightly worsened with subsequent testing, but under provision of Table VI, never or approximated the compensable range.  The May 2016 examination in particular showed Level II designations in both ears, again corresponding to noncompensable.  This is the most severe hearing loss measured during the appeal period.  The Veteran does not have an "exceptional" pattern of hearing impairment at any time, as defined under provision of 38 C.F.R. § 4.86, and to warrant dispensing with the speech recognition scores and determining evaluation based completely upon puretone threshold averages.       

With regard to the Veteran's lay assertion that his hearing loss is more severe than his currently assigned rating, lay persons are competent to provide opinions on some medical issues on a case by case basis.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011).  However, in this case, such an opinion falls outside the realm of knowledge of the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

A compensable rating is not warranted under regular schedular criteria.  The issue of extraschedular rating under 38 C.F.R. § 3.321(b)(1) remains.  The assessment of functional loss and potential limitation in an occupational setting will be considered in regard to evaluation under section 3.321(b)(1).  Martinak, 21 Vet. App. 447.  

According to the holding in Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization,  then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, having reviewed additional findings beyond numerical audiometric test results, the evidence in this case does not show such an exceptional disability picture.  The Board has compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of being unable to carry on conversations, having difficulty speaking on the telephone, perceiving voices and speech as seeming "mumbled," perceiving a lack of clarity when hearing speech, and tending to turn up the volume on the television , his speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak, 21 Vet. App. at 455.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers (as indicated by the "+" signs in Tables VI and VIA as well as the provisions of 38 C.F.R. § 4.86(a) (2016)).

In support of this finding, the Board notes the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  The Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's difficulty understanding conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  

Moreover, and developed by several examinations, objective assessment of the Veteran's hearing loss by the June 2015 VA examiner was that of no work restriction with proper hearing protection.  The May 2016 examiner found no impact on ability to work unless the Veteran was in an employment situation where hearing was a critical function of employment regarding hearing alerts, warnings, bells, and other auditory stimuli (not shown to be the case here).  The July 2016 addendum opinion provides more general information on hearing loss; however, information already provided is sufficient.  There is no clearly demonstrated exceptional disability picture.  

Additionally, the Veteran wears hearing aids.  The rating schedule for evaluating hearing loss was "designed to measure the best residual uncorrected hearing," and evaluations are not to be determined based on the "best corrected hearing" as measured by "improvement with hearing aids"  See 64 Fed. Reg. 25200, 25204; see also Jones v. Shinseki, 26 Vet. App. 56 (2012).  In other words, referral for extraschedular consideration cannot be made on the basis of the Veteran's use of hearing aids alone as the rating schedule was established to specifically contemplate such a disability picture.

The July 2016 addendum opinion notes that hearing loss can lead to distress and embarrassment which could lead to anger, frustration, and guilt.  Further, it can involve communication stress, social isolation, and lack of support in the workplace.  This information was from National Research Council reports and was not attributed to the Veteran in this specific case.  The examiner concluded simply that it was "...not unexpected that the Veteran contends that his hearing impairment is greater than that of his current rating," and did not state that the Veteran possessed any of the listed factors.  

The Veteran's complaints of hearing difficulty and reported symptoms have been considered under the criteria set forth in the rating schedule and remand for referral for consideration of an extraschedular rating is not necessary.  

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Though that holding need not be addressed unless raised by the record, in light of the Joint Motion's further request to do so, the Board notes that there is no additional basis of entitlement here.  There are no additional service-connected symptoms or manifestations at issue that have not been attributed to a specific service-connected condition.  Accordingly,  this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Accordingly, the requirements for an extra schedular evaluation for service-connected disability under 38 C.F.R. § 3.321 (b)(1) have not been met.

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his bilateral hearing loss renders him unemployable.  The record does not show that he is unemployed or has only marginal employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

For these reasons, the Board is denying the claim for compensable rating for bilateral hearing loss, including on extraschedular grounds.  The preponderance of the evidence is unfavorable, and VA's benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The claim for an initial compensable rating for bilateral hearing loss is denied.


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


